           Case 1:19-cv-07302-VEC Document 36
                                           35 Filed 06/17/20
                                                    06/16/20 Page 1 of 2

                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165         USDC SDNY                                                Facsimile: (212) 317-1620
_________                        DOCUMENT
jandrophy@faillacelaw.com
                                 ELECTRONICALLY FILED
                                 DOC #:
                                                        June 16, 2020
                                 DATE FILED: 06/17/2020



BY ECF
Hon. Valerie E. Caproni
U.S.D.J., Southern District of New York
                                                                         MEMO ENDORSED
40 Foley Square
New York, NY 10007

                  Re:      Lantigua –Caba v. Elegant Linen of NY Inc. et al;
                           19-cv-07302-VEC
Dear Judge Caproni:

         We represent Plaintiff Julian Antonio Lantigua-Caba in the above-referenced matter. I

write to provide the Court with a status update regarding the settlement between Plaintiff and

defendant Abadi, and to respectfully request an adjournment of the conference scheduled for June

19, 2020 to June 26, 2020. Defendants consent the request.

         The parties remain committed to the settlement they have reached, but are continuing to

experience difficulties in having Plaintiff Lantigua-Caba sign the agreement before a notary, due

to the COVID-19 pandemic. He had sent us a signed agreement, but the agreement requires his

signature to be notarized so we are working to arrange for him to sign again, before a notary (in

person or remotely by video). This has far longer than anticipated, but we are hopeful that the

additional time will obviate the need for a conference. I am informed by Defendant Abadi’s

attorney that Abadi has signed the agreement.

         On a personal note, I also request an adjournment because my son’s nursey school end of

year celebration is taking place (virtually) on June 19 at the time of the conference.




                           Certified as a minority-owned business in the State of New York
         Case 1:19-cv-07302-VEC Document 36
                                         35 Filed 06/17/20
                                                  06/16/20 Page 2 of 2




       Counsel have already prepared the Cheeks fairness submission. Once the agreement is

signed and notarized by both parties, we will submit the settlement agreement for approval.

       We respectfully request a one week adjournment of the conference. This is the second

request for an adjournment.

       We thank the Court for its attention to this matter. Please do not hesitate to contact us

should you need any more information.


                                              Respectfully Submitted,

                                              /s/ Joshua S. Androphy
                                              Joshua S. Androphy, Esq.
                                              MICHAEL FAILLACE & ASSOCIATES, P.C.
                                              Attorneys for Plaintiff


  Plaintiff's motion for approval was due on June 12, 2020. Plaintiff's request is therefore once again
  untimely, after the Court warned Plaintiff's counsel, less than two weeks ago, to adhere to the
  Court's deadlines. If Plaintiff's counsel violates another deadline, he and his firm will be sanctioned.

  Plaintiff's motion for approval is due by June 22, 2020. The June 19 conference is adjourned to
  June 26, 2020, at 10:00 A.M. All parties and interested members of the public
  must attend by dialing 1-888-363-4749, using the access code 3121171 and the security code
  7302.

  SO ORDERED.                       Date: 06/17/2020




  HON. VALERIE CAPRONI
  UNITED STATES DISTRICT JUDGE
